Per Curiam.
We think the executor should file an inventory and should be required to account, but as the surrogate has provided for a renewal of the motion in respect to these matters, there is no occasion to interfere with his order. So far as the application to remove the executor is concerned, it is well settled that mere insolvency does not require the revocation of letters testamentary; and, except the proof that the respondent is insolvent, no facts are stated in support of the allegation that his circumstances are such as not to afford adequate security for the due administration of the estate.
Order affirmed, but without costs to either party on this, appeal. _